DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 18, 21-28 and 31-32 are objected to because of the following informalities:  a comma is missing after the claim dependency recitation.  Appropriate correction is required.
Claims 21 is objected to because of the following informalities: it appears a comma is missing after polyvinyl resin (line 3).  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Regarding claim 17, the claim is highly indefinite and it is not clear what exactly is or is not present in the claimed ‘moderator composition’ i.e. component D only, component D and one of component A or component B, component D and both component A and component B, component D and a solvent, etc. It is further not clear if both A and B are required (see paragraph three “A or B or both” compared to paragraph two “A or B”, compared to paragraph one “A and B”), and if component C is required or is merely part of the intended use recitation of the preamble. Additionally, paragraph one refers to a “RMA crosslinkable composition comprising components A and B”, while paragraphs two and three refer to RMA crosslinkable polymer components, further obscuring what is required with respect to the claim and to each of components A and B. It is not clear if the organic solvent component is required or is optional. This includes claims 18-36 as they depend from claim 17.
	Regarding claim 18, it is not clear if the “polymer” is further limiting to the intended use or further limiting to either of components A or B or is in addition to all of the above and is lacking in antecedent basis. It is not clear if the succinimide or triazole moderator is further limiting to the moderating component D or are compounds in addition thereto. 
	Regarding claim 21, is indefinite as it is not clear if the claim is further limiting to the intended use of the preamble of claim 17 i.e. the crosslinkable composition comprising components A and B, or to the crosslinkable polymer components comprising reactive components A or B. It is not clear if the reactive components A or B 
	Regarding claims 22 and 23, it is not clear if the ranges recited is the total weight average molecular weight or is referring to each individual component present.
	Regarding claim 25, it is not clear if the claim is in reference to crosslinkable component A or to crosslinkable polymer component A.
	Regarding claim 26, it is not clear to which component of claim 17 the claim is further limiting. This includes claim 27 as it depends from claim 26.
Regarding claim 27, it is not clear if the claim is in reference to crosslinkable component A or to crosslinkable polymer component A.
	Regarding claim 28, it is not clear if the claim is in reference to crosslinkable component B or to crosslinkable polymer component B.
	Regarding claim 32, the claim recites alternative limitations in the form of improper Markush group(s), and therefore said claims are indefinite.  A proper Markush group recites its members as being “selected from the group consisting of: A, B, and C”.  See MPEP 2173.05(h).  Appropriate correction is required.
	Regarding claims 35-36, it is not clear if the organic solvent is optional or must be present.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brinkhuis et al. (WO 2013/050624 A1).
Regarding claims 17, 19-20 and 35-36, Brinkhuis teaches RMA crosslinkable coating compositions, and methods of making thereof, comprising at least one crosslinkable component comprising reactive components A and B, each comprising at least 2 reactive groups, wherein the at least 2 reactive groups of component A are acidic protons (C-H) (the RMA donor group) in activated methylene or methane groups and the at least 2 reactive groups of component B are activated unsaturated groups (C=C) (the RMA acceptor group), to achieve crosslinking be Real Michael Addition (RMA) reactions, and further comprising a base catalyst (C) (abstract), and an X-H group containing component (D) that is also a Michael addition donor reactable with component B under the action of catalyst C, wherein X is C, N, P, O or S (abstract; [0042]). Brinkhuis teaches D is preferably a succinimide ([0018];[0020])(instant melting temperature above 60°C), exemplified in an amount of 0.79g (Table D). Brinkhuise teaches is optionally present in amounts from 0.1 to 80 wt% ([0042]).

Regarding claims 21-28, Brinkhuis teaches the method as set forth above. Brinkhuis further teaches component A is selected from oligomeric and/or polymeric A group containing components including polyesters, polyurethanes, polyacrylates, epoxy resins, polyamides and polyvinyl resins, wherein the A groups are in the main chain, are pendant, or both ([0025]). Brinkhuis teaches that A is preferably a polyester comprising A monomer units selected from malonates and acetoacetates, wherein >50% are malonates ([0026]-[0028]) and having an Mn of from about 100 to about 5,000 ([0028]).
Brinkhuis further teaches component B is selected from acryloyl esters, acrylamides, polyesters based upon maleic, fumaric and/or itaconic acid, and polyesters, polyurethanes, polyether and/or alkyd resins containing pendant B groups. Brinkhuis teaches component B is preferably an unsaturated acryloyl functional component having a functionality from 2-20 and a Mn from 200-5,000 ([0029]-[0030]).
Brinkhuis teaches that both component A and B may be present in hybrid molecules containing both types of functional groups ([0032]).
Regarding claims 29-34, Brinkhuis teaches the method as set forth above and further teaches D is preferably selected from N-H acidic compounds wherein X is N ([0017]), preferably containing the N-H as part of a group -(C=O)-NH-(C=O)-, of a group -NH-(O=S=O)-, or of a heterocycle in which the nitrogen is containing in a heterocyclic ring, preferably D is an optionally substituted succinimide or glutarimide ([0018]), or derivatives of hydantoin, sulfonamides, triazoles, pyrazoles, or uracil ([0020]).
Brinkhuis teaches D can be chosen on the basis of pKa values including across a pKa range of 8.2-13.0 (see [0019]; [0013]) and teaches that component D is chosen such that the pKa is between 0.5 and 6 units lower than the pKa of component A ([0024]). Brinkhuis teaches that D is present in amounts of at last 50 mol% relative to base generated by component C and less than 30 mol% of C-H active groups from component A ([0042]).

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767